Missouri Court of Appeals
                           Southern District


OCTOBER 27, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33488

     Re:   CHRISTINE L. KENSINGER,
           Petitioner/Appellant,
           vs.
           MICHAEL R. KENSINGER, JR.,
           Respondent/Respondent.

2.   Case No. SD31970

     Re:   BOBBY D. DANIELS,
           Employee-Appellant,
           v.
           NORANDA ALUMINUM, INC.,
           Employer-Respondent,
           and TREASURER OF THE STATE OF
           MISSOURI AS CUSTODIAN OF THE
           SECOND INJURY FUND,
           Respondent-Respondent.